Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 06, 2014

The Court of Appeals hereby passes the following order:

A15A0263. MIDDLETON v. THE STATE.

      This appeal from the denial of pro se appellant William Middleton’s motion for
an out-of-time appeal was docketed on September 24, 2014. On October 15, one day
after his brief was due, Middleton moved this Court to appoint counsel on his behalf.


      It appears that Middleton wants to retain counsel and that an extension of time
may not allow him to do so. We therefore REMAND this case to the trial court for
appointment of counsel to prosecute Middleton’s appeal if the trial court finds that
Middleton is entitled to such counsel. On entry of the trial court’s order as to counsel,
the clerk is instructed to retransmit the case to this Court, at which time the appeal
will be redocketed and Middleton will have 20 days to file an appellant’s brief. See
Rule 23 (a).

                                         Court of Appeals of the State of Georgia
                                                                              11/06/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.